Title: To George Washington from Hunking Wentworth, 17 July 1775
From: Wentworth, Hunking
To: Washington, George



Portsmouth, N.H.,17 July 1775.

Encloses on behalf of the Portsmouth committee of safety “an authenticated copy of a vote pass’d by them for preventing the admission of our Inhabitants into the Camp, upon speculation, without a recommendation or pass first had and obtained from them, Their Inducement to this measure arises from their Fears that some may be too freely and incautiously admitted who are suspected of a want of that attachment & cordiality to our Cause, that we have a right to expect from those who are indulged with every priviledge in common with us all.” He communicates the committee’s congratulations to GW on his appointment to command the American army and their wishes for his success.
